 TOM WOOD PONTIAC, INC.Tom Wood Pontiac,Inc.andDistrict 90 of theInternationalAssociationofMachinistsandAerospace Workers,AFL-CIO. Case 25-CA-3318November 14, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWNAND ZAGORIAOn July 9, 1969, Trial Examiner Henry L. Jaletteissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that the Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended thattheseallegationsbedismissed.Thereafter, theGeneralCounselandtheRespondentfiledexceptions to the Trial Examiner's Decision andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the, exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified herein.We find,'contrary to the Trial Examiner, and inagreementwith the General Counsel, that theconducting of the opinion survey by Respondent'slabor consultant, Robert Laster, was a violation ofSection 8(a)(1). The material facts are as follows.About a week after the Respondent entered into astipulation for certification upon consent election, onapproximately November 21, 1968, the Respondentsummoned' all its bodymen to a meeting. Eightemployees were present and were introduced toLaster.Laster told them that he wanted to take asurvey among the employees to learn their gripes orcomplaints and how Tom Wood could make it abetter place to work. Each employee was given aquestionnaire containing 33 questions and asked tofill it out, but not to sign it; the employees were alsotold that the answers would be tallied secretly andthat no one would know what each employee said.They were requested to select one of their number toreceive the questionnaires and he was to read the581answers to Laster who would prepare a tally. JamesRoberts, the Union leader, was selected, and afterthe tally, he destroyed the questionnaires. Question32 asked, "If you were the boss, what would you doto make this a better place to work'?"The Trial Examiner stated that he had no doubtthat Respondent's purpose in conducting the opinionsurveywas to learn of what complaints itsemployees had which might cause them to want aunion.However, he concluded that the mere takingof the opinion survey was not a violation of Section8(a)(1), because the survey was not only conductedso as to preserve secrecy, but also, the questionswere too general in nature to be equated with thesolicitation of grievances.We do not agree.Granted that the Respondent was not interested inlearning the identity of any employee who mighthave grievances and that for that reason it sought topreserve 'the secrecy of the survey. That fact,however, is irrelevant.TheRespondent'smainpurpose, as the Trial Examiner found, was to learnwhat complaints the employees had which mightcause them to want a union and that purpose, itwould seem, would not depend on Respondent'sknowing which employee had which grievance. Itwas the Respondent's act of questioning that, wefind,would naturally lead the employees to believethat Respondent was inviting direct dealing and thussuggesting that union organizing activities wereunnecessary. Conduct of that nature, when engagedin,aswe find it was here, for the purpose ofundermining union organizational efforts, constitutesan infringement of employee rights under Section 7of the Act.' Nor can we agree with the TrialExaminer that all questions asked of the employeeswere of such a general nature so as to suggest toemployees that the Respondent was directing hisquestions at some objective other than learning theirgrievances.The questions concentrated on theemployee and his reactions to his job, and question32 was a direct, if subtle, invitation to disclose whattheRespondent could do to satisfy employeegrievances. Indeed, Respondent's purpose was madeevident when, as the credited testimony shows, atthe outset of the meeting Laster conceded that thesurveywas to learn the employees' gripes orcomplaints and how Respondent could make it abetter place to work, and thereafter stated: "Thereare some things that we can get corrected now.Some things that are going to take a while tocorrect, and there are some things that may neverbe corrected." In these circumstances, there can beno doubt that the conducting of the opinion survey,in a preelection context, constituted a solicitation ofgrievances and that such solicitation carries with itan implied promise that the grievances will beremedied.Suchconductwe conclude violatesSection 8(a)(l) of the Act.'Texaco Inc (Evansville, Indiana Bulk Station).178 NLRB No 72179NLRB No. 98 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYWe have found in agreement with the TrialExaminer that the Respondent engaged in conductviolative of Section 8(a)(I) and (3) of the Act andaccordingly,weadopthisremedialrecommendations in that regard. However, we havefound, contrary to the Trial Examiner, that theRespondent has engaged in an additional unfairlabor practice in violation of Section 8(a)(1)Wetherefore order that the Respondent cease and desisttherefromand take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of factand upon the record as a whole, we make thefollowing.ADDITIONAL CONCLUSION OF LAWBy conducting an opinion survey among theemployeesonoraboutNovember 21, 1968,Respondent has engaged in and is engaging in unfairlaborpracticesaffectingcommercewithinthemeaning of Section 8(a)(1) and Section2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified herein, and hereby orders that Respondent,Tom Wood Pontiac, Inc., Indianapolis, Indiana, itsofficers,agents, successors,and assigns,shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as so modified:1.Add the following paragraph as paragraph 1(e)of the Recommended Order and reletter presentparagraph I(e) as paragraph 1(f)."Conducting opinion surveys for the purpose ofsolicitinggrievancesand impliedlypromisingbenefits."2.Add the followingsentenceafter the sixthparagraph in the Appendix attached to the TrialExaminer's DecisionWE WILL NOT conduct opinion surveys for thepurpose of soliciting grievances and impliedlypromising benefits.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHenry L Jalette, Trial Examiner The charge andamended charge were filed by the above-captioned Unionon January 22, and February 3, 1969, respectivelyPursuant thereto on February 19, 1969, the RegionalDirectorissuedacomplaintallegingthattheabove-captioned employer (herein called the Respondent)had engaged in unfair labor practices in violation ofSection 8(a)(I) and (3) of the Act On March 17, 19, and24,1969,afirst,second,and third amendment tocomplaintwere issuedThe issues presented by thecomplaint as amended are whether Respondent dischargedJames A Roberts, James K Louden, and Donald WCaldwell because of their union activities and whetherRespondentengaged in certain independent 8(a)(I)conduct i A trial of the issues was held on April 2 and 3,1969Upon the entire record, including my observation of thewitnesses, and after due consideration of the brief filed byGeneral Counsel, I make the following 2Findings of FactITHE BUSINESS OF THE RESPONDENTAND THE LABORORGANIZATION INVOLVEDRespondent is an Indiana corporation with its principaloffice and place of business at Indianapolis, Indiana whereitisengaged in the sale and service of new and usedautomobiles at 3120 and 3215 East Washington StreetOnly the 3120 East Washington Street location is involvedhereinDuring the year preceding the issuance ofcomplaint, in the course and conduct of its businessoperationsRespondent sold and distributed productsvalued in excess of $500,000 and purchased goods andmaterials valued in excess of $50,000, which were shippedto it directly from states other than the State of IndianaRespondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act. The Union is a labor organizationwithin the meaning of Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Independent 8(a)(1) Conduct1BackgroundUnion activity among the Respondent's employeesbegan on October 8, 1968,' when Union RepresentativeCharlesDeppertmet with some 15 of Respondent'semployees at a bar near Respondent's place of businessUnion meetings were thereafter held on October 12, 22,November 6 and 19, and December 4Sometime prior to October 23, the Union sent a lettertoRespondentdemandingrecognitionastherepresentative of its employeesOn October 23, the UnionfiledapetitioninCase 25-RC-3919 covering theemployees of Respondent at both the 3120 and 3215 EastWashington Street locationsAnother petition was filed on November 14 in Case25-RC-3934 for the body shop employees at 3120 EastWashington Street, and on the same day, the partiesentered into a stipulation for election upon consentagreement, pursuant to which an election was held onDecember 13. Five votes were cast for the Union, 3against, and there was 1 challenged ballot On December20,Respondent filed objections to the election The Boardissued its certification of the Union on February 18, 1969.At the conclusion of General Counsel's case,Igranted a motion todismiss the 8(a)(I) allegations contained in par 5(d) and(g)of thecomplaint, as amended'General Counsel moved to correct the record by substituting"exceptto" for "accept"on I 17, p 399,of the transcript The motion is granted'Unless otherwise indicated, all dates hereinafter refer to 1968 TOM WOOD PONTIAC, INC.583The unit certified in RC-3934 is a unit of all body andfender shop employees of the employer at its 3120 EastWashington Street, Indianapolis, Indiana, establishment,includingbodyandfenderrepairmen,partsmen,partsdrivers, washers, janitors and service clerksAn election was also held in the unit of employees at3215EastWashington Street in Case RC-3919 onDecember 12 The Union lost that election.2The conduct of Robert LasterGeneral Counsel alleges that on various dates in lateNovember and early December, Robert Laster, a laborconsultantforRespondent,interrogatedemployees,promised them benefits, solicited employee grievances andpromised to adjust them, and warned them they would bedischarged if they became members of or supported theUnionAbout a week after the Respondent entered into astipulation for an election (about November 21), BodyShop Manager Schmaltz called a meeting of all thebodymen in the salesmen'smeetingroomEightemployees were in attendance, and they were introducedtoRobert Laster, who identified himself as a laborrelations consultant. Laster told them that he wanted totake a survey among the employees to learn their gripesor complaints and how Tom Wood could make it a betterplace to work Each employee was given a questionnairecontaining 33 questions Twenty-four questions called foryes or no answers, for example-4.When a betterjob becomes vacant,(-)Yesdoes the best qualified person getthe promotions?29. Wouldyou advise your friends tocome here for a job?(8)No(2)Yes(6)NoSeven questions were multiple choice, for example5. How do your EmployeeBenetit Plans(-)Better(insurance,vacations, holidays, etc.)(-)Aboutcompare with those of your friendsthe samewho work for other companies?(8)Not as good18. Do you feel that discipline here is(I)Too toughtoo tough, too lax, or about right?(5)About right(2)Too laxThe last two questions were.32. If you were the boss, what wouldyou do to make this a better placeto work?33.What do you like best about yourcompany?The employees were asked to fill out the questionnaire,but not to sign them, they were told that the answerswould be tallied secretly and no one would know whateach employee answered. They were requested to selectoneof their number to receive the questionnaires(employee James Robert was selected) and he was to readthe answers to Laster who would prepare a tally. Thenumbers opposite the questions above represent the tallyof the answers received to those questions After the tally,Roberts destroyed the questionnairesAccording to Roberts, during this meeting Lasterstated"There are some things that we can get correctednow Some things that are going to take a while tocorrect, and there are some things that may never becorrectedAccording to employee Madden, Laster told theemployees he was going to try to do some things, that he[Tom Wood] had not owned the business very long, hehad not been able to do too much yet, and if theemployees gave him some time he would do some thingsThereafter, until the election on December 13, Lasterwas in the shop nearly every day talking to the employeesFor example, he would stop where Roberts was workingand make general remarks, and the conversation wouldturn to some of the employees' grievances, such as theshopwas dirty and the ventilation poor. On someoccasions,Roberts would initiate the conversation Theydiscussedsuchmattersasjob security, retirement,insurance, and wages, although none of these matters wasrelated to a specific grievance of Roberts Laster askedRoberts what the employees felt they could gain by havingunion representation Laster said, "Well now, we can takecare of these things on our own, we don't have to getinvolved with the union All you really need to do is giveTom Wood a chance. Tom Wood knows he's made amistake and is going to try and straighten these mattersout But it takes a little time, and you fellas ought to giveTom Wood a chance "Employee Louden testified that Laster would comearound to him and say, "How're you doing, Jim? .You got any problems today9 You got any complaints?"Louden described this as "just normal conversation" andifhe had anything to say he would and Laster replied,"Well, those are some of the things we're trying to getworked out,."As examples of specific grievances,Loudenmentioned the need for an exhaust fan forventilation and Laster said they were going to put one inLouden also aired complaints about not getting his shareof work and conditions in the shop in general, but he didnot testify to Laster's repliesOn a few occasions, Laster came up and said, "I don'tknow what you want the union in for After all, theUnion's not doing anything for you It's Tom Wood that'sgoing to do all this even if you - no matter if you get theunion in, Tom Wood will be doing it all, so why not lethim do it now."Employee Madden was also approached by Laster andhe described the conversation as starting about the job hewould be working on, then lead around to the Union, withLaster saying that the Union could not do any more forthe employeesthanMr. Wood couldOn the day of the election Laster came to Louden whilehe was working and said, "Jim, I know how you are goingto vote There's a few others in doubt here, why don't wejust, all of us get together and make it a hundred per centfor Tom Wood?" Louden replied that he was busy andhad a couple jobs that he had to get outLaster also approached Roberts and told him, "You'rea bright young man, you know and we know how thiselection is going to go, why don't you be the right kind ofguy and make it a hundred per cent." Roberts replied thatLaster was going to have to wait until 3.30 to find out forsure which way it wasgoing to goLaster told employee Madden, "We about all knowhow this is going and why don't you make it a hundred 584DECISIONS OF NATIONALLABOR RELATIONS BOARDper cent- in the same words - and vote against theUnion and make it a hundred per cent "On one occasion, Laster told Madden if the employeesgot a union, he was pretty sure they would be out on thestreet by the first of January.The foregoing is based on the undenied and creditedtestimony of employees Roberts, Louden, and MaddenLaster was present at the trial, but he did not testifySeveral issues are presented by the foregoing, theprincipal one being General Counsel's contention that theopinion survey "openly solicits employee complaints andthemere taking of the survey could only leave theemployees with the impression that the Company wasgoing to try to remedy the matters complained of. Thisamounts to a clear promise of benefit and where it occurs,as here, in a pre-election context, it is violative of Section8(a)(I) of the Act " In support of this contention, GeneralCounselcitesFairchildCamera&InstrumentCorporation,169 NLRB No 11, enforcement denied 404F.2d 581 (C A 8), andEagle-Picher Industries, Inc ,171NLRB No 44Inmy opinion, neither of those cases supports such abroad proposition as General Counsel urges hereinWhiletheTrialExaminer'sDecision inFairchildcontainslanguage appearing to support such a proposition, I amnot persuaded that the Board in adopting the Decisionwas thereby adopting such language In the final analysis,theTrial Examiner predicated her 8(a)(1) finding on acombination of facts, including the adjustment of onegrievance (posting of a seniority list) and promises of apaid sick leave planInEagle-Picher,theBoard agreed with the TrialExaminer's findings that the employer had violatedSection 8(a)(1) by initiating a series of "gripe" sessions atwhich it solicited employees' complaintsandpromisedcorrective actionInmy view, the gravamen of the violation is not theopinion survey in and of itself, but rather, the use of suchinformation in the promising or granting of benefits. CfFamily Bargain Centers, Inc ,160 NLRB 816, 825 I haveno doubt in my mind, and the record fully supports afinding, thatRespondent's purpose in conducting theopinion survey was to learn of what complaints itsemployees had which might cause them to want a unionHowever, in this case, unlike the cases cited by GeneralCounsel, the survey was not only conducted so as topreserve secrecy, but also, the questions were too generalin nature to be equated with the solicitation of grievancesAccordingly, I reject the General Counsel's contentionthat the mere taking of the opinion survey was a violationof Section 8(a)(1) of the Act.GeneralCounsel contends that even if the surveystanding above were lawful the subsequent acts of Lasterrendered it unlawful. The subsequent acts referred to areasfollowsHe continually solicited complaints and"artfully" promised correction, all the while telling theemployees to let Tom Wood take care of them and toabandon the Union; he threatened employees withdischarge; and by telling employees he knew how theywere going to vote, he unlawfully created the impressionof surveillanceAs to the last point, I note that despite the fact that thecomplaint was amended three times, and despite the factthatGeneral Counsel alleged with particularity that onDecember 13 Supervisor Joseph Wiethoff imposed newwork rules, he did not allege any violation of the Act byLaster on December 13 and he did not allege that Lastercreated the impression of surveillance.Under thesecircumstances, I do not believe Respondent had noticethat General Counsel was contending that Laster violatedSection 8(a)(l) by his statements to Roberts, Louden, andMadden on the day of the election, and I do not believethat it can be held that the issue was fully litigatedAccordingly, a finding of 8(a)(1) with respect to suchconduct is not warrantedThe alleged threat of discharge consists of thestatement of Laster to Madden that if the employees got aunion, he was pretty sure they would be out on the streetsby the first of January. The statement is ambiguous, andMadden did not give any details of the conversation intowhich Laster injected this remark. Nevertheless, I cannotconceive of a noncoercive meaning in such a statement,and absent an explanation by Laster, I find that thestatement constituted a threat of discharge in violation ofSection 8(a)(1) of the ActThe principal conduct of Laster which requiresconsideration consists of his daily visits to the shop andhis conversations with employees Roberts, Madden andLouden.A blanket indictment of Laster's conductsuggestsmuch more than is warranted by scanning thetestimony of each of the witnesses about what he saidApart from the remark to Madden discussed above, allthat Laster told Madden was that the Union would not doanymore for the employees than Mr Wood could. He didnot solicit complaints and made no promisesLaster asked Louden whether he had any complaintsand, upon hearing some, would reply, "Well, those aresome of the things we're trying to get worked out" InRoberts' case, the statement was "we can take care ofthese things on our own, we don't have to get involvedwith the union " In my judgment, such "inexact andindefinite language" does not constitute an "Operativepromise" of benefitsCrystal Lake Broom Works,159NLRB 423, 437,National Can Corporation,159NLRB647, 659. While there was specific mention of the need foran exhaust fan by Louden and a statement by Laster thatone would be put in, I consider that single promise, whichwas not conditioned on rejection of the Union, insufficientbasis to hold that Laster's conversations with employeeswere unlawfulLaster is also alleged to have interrogated employees,but General Counsel has not specified which of his actsconstituted interrogations. I find no interrogation on theoccasion of the opinion survey, and neither Madden norLouden testified to any. Laster's conduct in askingRoberts what the employees felt they could gain by havingunion representation is arguably interrogation underKingChrysler-Plymouth, Inc ,174 NLRB No 80. However, Ideem this single instance distinguishable. At the time ofLaster's conversations with Roberts, Roberts was a knownunion adherent having appeared at the R-case conferenceon behalf of the Union on November 14. In thiscircumstance, I fail to see how the question could be heldtobe for the purpose of ascertaining Roberts' unionsympathiesand desires, rather I find the questionrhetorical and designed to initiate a discussion of the prosand cons of union representation.Moreover,Roberts'description of his conversations with Laster do not conveyany impression that the conversations were coerciveRoberts appears to have viewed the discussions aboutconditions in the shop as part of a "general course ofconversation" Louden, on the other hand, described thediscussions as, "Just normal conversation like that " Suchtestimony affords no basis for an 8(a)(1) finding.In summary, I conclude that with the exception of thethreat to Madden the evidence is insufficient to support a TOM WOOD PONTIAC, INC.585finding that Respondent violated the Act by the conductofLasterThere is no question that Respondent wascampaigningagainsttheUnion and attempting topersuade the employees to reject it, Respondent had aright to do this under Section 8(c) of the Act, and I donot believe that the single threat by Laster, an ambiguousthreat at that, would warrant a holding that Respondentforfeited that right3.The conduct of Don SchmaltzOn two occasions,Don Schmaltz asked employeeRoberts if the employees had had a meeting and howthings were going.One morning after a union meeting, Schmaltz askedemployee Madden how the meeting came out the nightbeforeAt the time of these conversations,Schmaltz was bodyshop manager He later became a rank-and-file employeeand Joe Wiethoff became shop manager Schmaltz did nottestifyThe foregoing represents the entire testimony adducedby the General Counsel in support of the complaintallegation thatRespondent,by Don Schmaltz,gave itsemployees the impression that it had engaged in priorsurveillance of union meetings The testimony is notablysketchy and lacks all the details which can ordinarily belooked to in evaluating the legality of this type of conduct.Be that as it may,the inquiries are unlawful on their faceand if there was an explanation or justification for them,itwas incumbent on Respondent to provide it Theremarks to Roberts do not convey the impression ofsurveillance but are rather impermissible inquiries aboutunionmeetings,the remark to Madden clearly impliesthatRespondent had engaged in surveillance.Schmaltzdid not use the word Union, but Roberts and Maddenbothunderstoodhisquestions to relate to Union;understandably so, since there is no evidence that meetingson other subjects were taking place, and the inquiries weremade in the course of an organizational campaign whichincludedunionmeetingsAccordingly,IfindthatRespondent by the acts of Don Schmaltz,violated Section8(a)(1) of the Act4 The conduct of Tom WoodEmployee John Madden testified that on January 23,1969, he quit his job and as he was leaving the shop, hehadaconversationwithTom Wood, president ofRespondent, during the course of which Wood expressedsurprise thatMadden was for the Union, and in adiscussion that followed,Wood remarked that he wouldnot operate a shop with a union in it.On March 3, 1969, Madden returned to work forRespondent and had another conversation with Wood inwhichWood repeated the statement that he would nothave a shop with a unionWood did not testify The statements attributed to himby Madden, which I credit, were tantamount to threats ofplantclosureandwereclearlycoercive.By suchstatements, Respondent violated Section 8(a)(1) of the Actas alleged in paragraph 5(h) and (k) of the complaint, asamended5The imposition of harsh new work rules by JosephWiethoffGeneralCounsel alleges in paragraph 5(e) of theamended complaint that on December 13, JosephWiethoff threatened to and did impose harsh new workrules,becauseRespondent's employees joined or gaveassistance and support to the Union.TheallegationinvolvingWiethoff is based onundisputed testimony that on December 13, after theelection which the Union won, employee Louden, in thecompany of employees Caldwell and Madden, askedWiethoff it they could go home early because they werecaught up and had nothing to doWiethoff replied,"You'll stay here till five o'clock, ring out at five o'clock,ring in at eight, one hour off for lunch You'll take a halfan hour off for Thursday night supper period " Loudensaid, "You're making it pretty rough on us, aren't you,Joe9" And Wiethoff said, "It's going to get a lot rougherthan this before it's over "According toWiethoff,when Louden asked if theemployees could leave early on December 13, it wasbetween 3 and 3 30 p m and Louden, Madden andCaldwell all had work in their stalls. Wiethoff viewed therequests as typical of the problem in the shop before hebecame foreman so he told the employees they wouldwork a full day and as long as there was work in theirstalls they would be there to work on it He denied thathis statement that it was going to be a lot rougher beforeitwas over was precipitated by the results of the electionIdo not credit himThe first circumstance is the timing of WiethoffsdirectiveThe hours of work he described in his reply toLouden had always been the regular hours of workHowever, there is uncontradicted testimony by employeesthatRespondenthadalwaysbeen lax in requiringemployees to conform to these working hours, and JoeWiethoff admitted that when he started work withRespondent as foreman on November I, he found thatabout half of the employees were either reporting to worklate or leaving early. Despite this admission, there is noevidence that he issued any orders or reprimanded anyoneprior to December 13 either for tardiness or leaving early.True,Wiethoff described how he talked to Louden andworked him down to reporting for work at 8 15 a m , witha final directive to be there at 8 a.m., however, there is noindication that this transpired before December 13 Thesituation is similar in the case of Roberts who did notreceiveawrittenreprimandabout tardinessuntilDecember 16, the first work day after the election andafterWiethoff'sannouncement that the rules wouldthenceforth be enforced.The second circumstance is the evidence concerningWiethoff's discussionswithTom Wood and ManagerSchmaltz about the changes to be made in the shop Afterevading giving responsive answers to several questions,Wiethoff admitted that in these discussions the Union hadbeen referred to and that the existence of certainconditions was deemed to be the reason the employees hadshown interest in the Union. Accordingly, he had beeninstructed to improve those conditions as quickly aspossible.The conditions whichWiethoff admitted werediscussed with reference to the Union were generally thedirty condition of the shop. Although admitting that healsodiscussed a tightening of hours withWood andSchmaltz,Wiethoff denied that the Union had anybearing on these discussions I do not credit him. Giventhe admission that the Union was referred to in discussing 586DECISIONS OF NATIONALLABOR RELATIONS BOARDimprovements in working conditions, it strains credulity tobelieve that a change in the enforcement of working hoursannounced on the heels of the Union's victory was madewithout reference to that victoryFinally, there is the matter of Wiethoffs own words onDecember 13Assuming that Louden, Caldwell andMadden did have work to perform (the matter is notentirely clear,Madden admits he had work and statesLouden and Caldwell did not, but there is no showing thathe knew this to be a fact, Louden claims he did not haveany work, but I do not consider his testimony on thispoint reliable), their request to leave early need not haveevoked the reply which Wiethoff admitted making Thestatement, "It's going to be a lot rougher than this beforeit'sover" had no relevance except as a reflection ofWiethoff's anger at the employees' for selecting the Unionas bargaining representative The only difference betweenhisremark and that of the employer inN L R B vNeuhoff Bros Packers, Inc ,398 F 2d 640 (C A 5), isthat there was an admission by that employer that he wasgetting rough because of the Union In this case, thecircumstances compel the conclusion that the change inthe rules was in retaliation for the employees' selection oftheUnion in the election and that it was violative ofSection 8(a)(1) of the Act °6.The institution of new shop rules by Jim MorelockGeneralCounsel alleges in paragraph 5(f) of theamendedcomplaintthatforemanJimMorelock"instituted new shop work rules" in early January 1969,because Respondent's employees joined or gave assistanceand support to the UnionIn support of this allegation, he offered the testimonyof employee Roberts that on January 3, 1969, he reportedtowork 9 minutes late and was met by ForemanMorelock who told him there was no reason for his beinglate since he lived across the street and he better not belate again.He also told Roberts that he was to keephimself in the front of the shop where his work area wasRoberts argued that he was supposed to be learning metalwork and he could not do so if he was up in the front ofthe shop and the metal men were in the back He askedhow Morelock proposed that he learn the metal workMorelock replied that was Roberts' problem and statedthat he knew that Roberts wanted to run the shop but hewas not going to because Wood owned it and ran itMorelock admitted getting on Roberts once aboutbeing late, but he was not examined specifically about theremarks attributed to him by Roberts, and they thereforestandundeniedMoreover,Morelock's conductwasconsistentwithhisdescriptionof the assignment hereceivedupon being hired, i e , to run the shop, inparticular, to carry out rules on when to come and toleaveThus,Morelock on this occasion was enforcing arule that I have found above was adopted not for reasonsof effiency but in reprisal against employees because theyhad voted for the UnionHowever, General Counsel has not explicitly alleged theenforcement of an unlawful rule, as noted, he has allegedthatMorelock instituted new shop work rules Nowhere inhisbrief does General Counsel clarify the form of hispleading, he merely contends of Morelock's conduct thatthe reprimand was an implementation of an unlawfullyadopted rule and that it was discriminatorily issued toRoberts (this latter contention is separately alleged in'UnitedStates RadwavEquipment Company,172 NLRB No 51paragraph 6(c) of the complaint, as amended)Ihave considered the possibility that the allegation ofnew shop work rules related to Morelock's admonition toRoberts to stay in the front of the shop, or that it relatedto an incident on January 22, 1969, when Roberts, whohad come to the shop to pick up some personal property,was told to get out by Morelock Apart from the fact thatGeneral Counsel has not contended these were the newshop work rules intended by his complaint allegations, Iconclude that the evidence is insufficient to warrant afindingthateitherinstancedescribedbyRobertsconstituted the institution of a new shop work ruleDespite the form of the pleading, and since the matterofMorelock'sconductvis-a-visRobertswas fullylitigated,Ifindon the basis of Roberts' undeniedtestimony,which I credit, that the oral reprimand ofJanuary 3 was violative of Section 8(a)(1) because it wasthe implementation of an unlawfully adopted ruleHowever,despitetheanimusagainstRobertsandMorelock's remark that he knew Roberts wanted to runthe shop, I find the evidence insufficient to support afinding that the oral reprimand was discriminatoryB.The Alleged 8(a)(3) Conduct1.The discharge of Donald CaldwellCaldwell did not appear to testify at the trial and themerits of his case depend on the testimony of employeeJohnMadden I make no adverse findings because ofCaldwell's failure to appear to testify, but advert to thecircumstance to explain why the facts surrounding hisdischarge were not more fully developedTo begin with, all that we can glean from the recordabout Caldwell is that he was a body repairman and aunion adherent, and, like all other employees, he was paidon a 50-50 commission basis on customer paid laborItisundisputed that on January 23, 1969, Caldwellrefused to do a repair job on a car because, in his opinion,the amount of the labor charge on the repair order wastoolowAsaresult,Caldwellwas terminated(Respondent contends that by refusing to do the job,Caldwell quitWhether the separation is called a quit or adischarge is immaterial )According to employee Madden, the labor work on thecar in question was worth $250 and Caldwell had told himthat the repair order valued it at $140Madden had notseen the repair order, and although it was identified as anexhibit itwas never offered in evidence From thetestimony of Madden and Foreman Morelock, however,based on their examination of the repair order at the trial,itisclear that the amount of labor cost on the job inquestion had been estimated at $260 80, that is, $10 morethan Madden estimated the job to be worthGeneral Counsel contends that Caldwell's refusal to dothe job in question was used as a pretext to discharge himIn support of this contention, he adverts to an admissionby Foreman Morelock to a dispute with Caldwell on anearlieroccasionoveranestimateonanother job,intimating that the estimate on that occasion was low andthat Caldwell was only saved from discharge then by hisacceptance of the estimate and performance of the job Ofcourse; there is no evidence that that estimate was toolow, just as there is no evidence that the estimate on thejob Caldwell refused to do on January 23 was too lowUnder these circumstances, and the absence of anyprobative evidence that employees were free to accept orreject jobs which they felt had been estimated too low, I TOM WOOD PONTIAC, INC.587conclude that that is insufficient evidence to warrant afinding that Caldwell was discriminatorily discharged2The alleged discrimination against and discharge ofJames LoudenJamesLoudenwas employed by Respondent inNovember 1967, at about the time Respondent took overthe business. Louden was an automobile painter with 19years' experienceHe worked alone for 5 or 6 weeks andthen with a man named Sullivan. Both were paid on a50-50 commission basis and they worked as a teamsplitting the commission. Sullivan worked for only about 2months and was succeeded by another painter who workedabout 6 months and was fired. Thereafter, Louden wasassistedby a helper whose wages came out of thecommissions paid Louden.When Wiethoff was hired as foreman, Louden wasworking alone, and was behind in the paint workWhenasked by Wiethoff if he could keep up with the work, hesaid no Accordingly, a painter named Charles Boyd washired on November 5Prior to the time of Boyd's hire, for the period fromJanuary to October 30, 1968, Louden had earned $10,290,or an average weekly wage of $233. Thereafter, his andBoyd's earnings were as followsWeek_Endin¢LoudenBoydNovember 7354 3579 45November 14268.00248.27November20196.05218.65November 27183.65108.005December 542.00278.10December 12206.85282.35December 19189,45239.70December 26173.75450.456December 31137.10130.50January?127.10370.60Januaryl4118 55288.451996.852704.52The complaint alleges that from on or about earlyNovember 1968, until January 15, 1969, Respondentdiscriminated against Louden by providing him with lessemployment than he normally would have received.According to the General Counsel, this discrimination was'For some unexplained reason, Boyd's earnings were recorded as of theweek ending November 26 instead of 27 as in Louden's case'For some unexplained reason, Boyd's earnings were recorded as of theweek ending December 24 instead of 26 as in Louden's caseachieved by Respondent by Wiethoff's assignment of moreand more work to Boyd while refusing to assign work toLouden when he needed it I am not persuaded that theevidence is sufficient to support such a findingTo begin with, Louden admitted that he was behind inthe paint work when Wiethoff became foreman and thathe toldWiethoff he could not keep up the work aloneAlthough he testified that it was about the third weekafterBoyd was hired that he observed that Boyd wasgettingadisproportionate share of the work, theirrespective earnings for the month of November do notestablish any discriminationMoreover, while it appearsthat Boyd's earnings exceeded Louden's after November,there are two possible nondiscriminatory reasons for thedisparityAfterWiethoffbecame foreman, the practice inobtaining assignments was to ask for one upon completionof a job Almost from the beginning of his employment,Boyd worked at night after regular hours and thusreceived assignments that Louden might otherwise havereceived.Louden appeared to be suggesting that as aresult of this overtime work there was no work for himwhen he reported for work in the morning I am notconvinced thiswas the case, but, in any event thedispositive consideration on this point is that admittedlyLouden was offered the opportunity to work at night andhe refusedThat Louden's drop of earnings was partly, if notwholly, attributable to Louden's refusal to work at nightalso appears from his testimony about a conversation withowner Tom Wood on December 9 Louden talked toWood about his low earnings of the previous week andWood told him business was down He also suggested thatperhaps Louden's mental attitude had something to dowith his low earnings Louden replied, in effect, that if hismental attitude was wrong it was due to the disparitybetween his and Boyd's earnings Louden did not tellWood that Foreman Wiethoff was discriminating againsthim in handing out assignmentsMoreover, in aconversation with Service Manager Law earlier that dayLouden had said that the reason he had not received anymore work the previous week was that business was down,yet Boyd had worked until 8 and 9 o'clock at night.In the light of this testimony by Louden, it is difficultto hold that the disparity of earnings was attributable todiscrimination in assignments. Louden was free to refuseto work at night, just as Boyd was free to work. There isno showing that Boyd's working at night was part of aplan conceived to discriminate against Louden. In thecircumstances, Louden cannot complain about a disparityof earningsGeneral Counsel contends that proof of discriminationis to be found in remarks of Wood in his conversationwith Louden that he knew how Louden was going to votein the election and that after the election he would get itall straightened out. He offered to loan money Louden,which Louden could start repaying in 2 or 3 weeks whenthe election was over. Louden had not asked for a loan,yet when he left Wood he discovered a check for $100 hadbeen prepared for him. The very next week, Respondentdeducted $25 from his wages to repay the loan. Loudentalked toWood about it and Wood told him that theCompany would wait 2 or 3 weeks before deducting anymoreThe next pay day, the first pay day after theelection, Respondent deducted the remaining $75General Counsel contends that by his remarks that heknew how Louden was going to vote in the election andthat "the work assignment would all be straightened out" 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter the electionWood clearly implied that the reason forthediscriminatoryassignmentwasLouden'sunionsympathiesGeneral Counsel further contends the loanwas an inducement to vote against the Union, the earlydeduction of $25 was a reminder of Respondent's controlover wages, and the $75 deduction after the election was areprisal for continuing to support the Union I do notagreeWood did not state that the "work assignment wouldallbe straightened out," he said "it" would all bestraightened out, and I fail to see where "it" could havereferred to discriminatory work assignments, becausenowhere in his conversation with Wood did Louden claimhe was being discriminated against in the distribution ofwork Nor can I attach the same significance to the loanthatGeneralCounselurgesiswarrantedIfhiscontentions are correct, the loan matter would be aseparate unfair labor practice, not merely evidence ofdiscriminationThe complaint does not so allegeWhileRespondent may have deducted the loan more quicklythanWood had promised, I note that on the weeks inquestion Louden had substantial earningsAnother point to be considered on this issue is Louden'stestimony that he was passed over by Foreman Wiethoffin the assignment of work during regular work hoursLouden gave only one instance when he asked for a joband was refused it and Foreman Wiethoff testified thereason he had not given it to Louden was that it was notready at the time and that when it became ready Loudenwas not available for the assignment. I credit Wiethoff inthismatterIdo not consider Louden's testimonysufficiently clear to hold that the job was ready when heasked for an assignmentMoreover, it appears to me thathadWiethoff been discriminating against Louden in thismatter,Louden would have been able to give otherinstances rather than to rely on generalities.Finally, the disparity of earnings between Louden andBoydafterDecember 5 cannot be attributed todiscrimination in assignments, because after December 9,Louden became a bodyman and spent only about 20percent of his time on painting. This change in jobsoccurred at Louden's request because he was unhappywith the situation in the paint shop and his low earningsAccording to General Counsel, however, Respondent hadagreed thatLouden'sassignmentasbodyman wastemporary to meet a shortage of bodymen, that as soon asthey hired more bodymen, Louden was to receive morepaint work, and that Respondent hired one bodyman andreturnedManager Schmaltz to body work on January 1without restoring Louden to paint work In my judgment,the testimony in this regard is too general and vague tosupport a finding of a promise as definite as thatsuggestedbyGeneralCounsel,nordoes the recordestablish with sufficient clarity either the date on which anew metal man was employed or the personnel situationexisting in the paint shop at the time One thing is clear,Boyd was still there and in my opinion he was the reasonLouden left the paint shop, because he received a largershare of the work by working overtime. It is reasonable toassume Boyd was still doing so and that Louden stillrefused to work at night.For all the foregoing reasons, I conclude that theGeneral Counsel has not established by a preponderanceof the evidence that Respondent discriminated againstLouden in the giving of work assignmentsOn January 15, 1969, Foreman Jim Morelock toldLouden to redo work on the door of a 1967 station wagonLouden had previously worked on. Louden refused to doso unless he was given a repair order which would haveentitled him to payment for redoing the work He wasfiredfor so refusing (As in the case of Caldwell,Respondent says Louden quit, as in the case of Caldwell,whether the separation is called a quit or a discharge isimmaterial )Louden admitted that it is customary for the individualwho worked on a job to redo it without payment if thecustomer complains. There is no question the customer inthis instance had complained and the evidence establishesthat after Louden was terminated Respondent had to payother employees to redo the work General Counsel'scontention is that Louden had never been paid for hiswork on the door in question, that he had been promisedpayment by Schmaltz when he was manager and that hehad not received payment It is argued that Louden wastherefore justified in refusing to do the work unless paid Ido not agreeThe repair of the station wagon was a major job withthe labor for body work alone amounting to $307 30, halfof which Louden received. There is much testimony aboutthe work estimate and whether it provided for repair ofthe door No useful purpose would be served by reviewingallthe testimony on this point The record is clear,Louden had accepted the entire body repair job on the1967 station wagon, and had even reworked the door inquestiononcewithoutcomplaint.Underthecircumstances, whether or not the work order specificallyprovided payment for the door is wholly immaterial Itseems obvious to me that a bodyman would not have theoption of accepting part of a job and rejecting other parts.This is essentiallyRespondent's position.Accordingly,since Louden admittedly refused to perform work whichemployees were customarily required to do, I find theevidence insufficient to support a finding that histermination was attributable to his union activities3The discharge of James RobertsInMead and Mount Construction Co , v N L R B,411F 2d 1154, (C.A. 8), the court adverted to thedifficulties in determining whether a discharge is violativeof the Act The court quoted the following language fromN L R B v Bvrds Manufacturing Corporation,324 F 2d329. 332-333These discharge issues are difficult and sensitivewhen termination coincides with union activityTheemployee and the Board present plausible cause forcontinued employment- a good record, superiorcomparative production, recent change in assignment,lack of individual warning, and the like - and wouldtiehis discharge solely to union sympathy or activityknown to the employer Management in turn presentsequallyplausiblecauseforthedischarge-under-production, production not in line with ability,troublemaking, attitude, undesirable effect on fellowemployees,similarcontemporaneousdischargesofnon-union employees, and the like, - and would tie thedischargetotime-honoredandacceptedmanagement-prerogativeswholly unrelated to unionactivity or sympathy . .The trier of fact must choosebetween these two Again its decision, although alwaysoutrageous to the losing party and hard for it to accept,is, if supported by an adequate evidentiary basis, not tobe retried by this court [Emphasis supplied ]Roberts'discharge is one of these difficult casesRoberts was unquestionably the Union leader and he wasthe Union observer at the election. (In early January, he TOM WOOD PONTIAC, INC.589had been appointed chairman of a committee to formulatecontractdemands,butthereisnoevidencetheRespondent was apprised of the fact.)' Moreover, as willappear below, prior to his discharge he had beenreprimandedandwarnedabout the possibility ofterminationinreprisalbyRespondentagainstitsemployees because they had selected the Union torepresent them, and because of his union activities. I havealso found that the warning given him by ForemanMorelock on January 3, 1969 was unlawfulIn the light of this background treatment of Roberts,and on the basis of the evidence in the record as a whole,Iam persuaded that Roberts was discharged because ofhis union activities and in order to dissipate the Union'smajorityand its ability to engage in meaningfulbargainingJames A. Roberts was employed by Respondent inearly June, 1968 by then Body Shop Manager DonSchmaltz. At the time he was hired he was told that hisprimary job would be bumper installation with thepromise that he would be trained to do body and fenderrepair work Training was to occur as time allowed As inthe case of the other alleged discriminatees, Roberts wascompensated on a commission basis, 50-50 on a customerpaid laborOn January 15, when Roberts reported to work, histimecard was not in the timerack. He went to the officeand spoke to Wiethoff, who was now manager of theshopWiethoff told Roberts that the type of work Robertswas doing was not making the Company any money andRoberts was not making any money and it was not fair tohimWiethoff told Roberts that he knew Morelock hadbeen riding him pretty hard, but that he had been doing itunder his instructionsWiethoff said it was not really fairforRoberts to be working that way since he was notmaking any money. Roberts suggested then that he wasbeing canned and when Wiethoff said he preferred not touse such a term, Roberts said he would make it easier bystating the situation to be that Wiethoff was relieving himof any further responsibilityWiethoff said yes andRoberts leftAlthoughWiethoff testifiedabout his reasons fordischargingRoberts,hedidnottestifyabout thetermination conversationHe stated that bumper repairsare the last thing done on an automobile and the bumpershad to be ready when the car was done The problem wasthat the Company was getting a backlog of bumpers thatwere not ready when cars were ready, and this was due tothe fact that there were times when Roberts could havebeen tearing down and building up bumpers and he wasnot doing it He claimed that he told Roberts that therewas a backlog of bumpers, that there was plenty of roomfor him to work in, and plenty of work and enough timeto do it if he stuck with itWiethoff stated he had to discuss punctuality withRoberts a number of times and that he told him heexpected him to be at work at 8 a m. In addition, anumber of times Wiethoff walked into the shop to find anumber of men gathered together talking with Roberts.Itwas allegedly for these reasons thatWiethoffprepared a written reprimand on a Supervisor's PersonnelReport form and called Roberts into his office onDecember 16 He told Roberts "We still got a problemand we've got to get it straighten out " He gave the form'Caldwell andLouden were also union adherents,and Louden was onthe committeewithRoberts,and althoughIdid not advert to suchactivitiesin analyzing their terminations,Iconsidered themto Roberts to read,Roberts read it and they discussed itWiethoff told him if they couldn't straighten the matterout within the next 30 days they would have to makesome other arrangements and possibly terminate himRoberts said he would work at it and try to get the jobdone.After this talk Roberts'work improved and he keptbusy, but slowly started to slack off again About themiddle of January, Wiethoff decided that Roberts was notgoing to get the work done and he would not beg him toget it done I do not credit himWiethoff struckme as a very articulate andknowledgeable individual,yet as I have pointed out earlierhe was evasive in his responses when I inquired aboutdiscussion of the Union in discussions between him andTom Wood about conditions in the shop Insofar as histestimony about Roberts' discharge is concerned, thesingular thing is the total absence of any details of anysignificance,plus the total absence of any records tosupport his testimonial assertionsThewarningandreprimandofDecember16enumerated three grounds-tardiness,productivity,gettingin bull sessions during working hours 8On the issue of tardiness,Wiethoff failed to specify asingle date on which Roberts was tardy and that he waswarned.Apart from the postelection warning of January3,Roberts denied being warned except on one occasion aspart of a group.Presumably,Roberts'timecards wouldhave shown whether he had been tardy and howfrequentlyNone was producedThe question of Roberts'productivity does not dependfor an answer on Wiethoffs generalized testimony aboutRoberts'failure to do his work Since Roberts worked ona commission basis, his earnings reflect his productivity.From his date of hire through October 30,Roberts'average weekly earnings were $110,and the mean was$105.There is no evidence that his productivity wascriticized at any time prior to November 1 During themonth of November,thefirstmonth during whichWiethoff was foreman, Roberts'earnings averaged $122 aweekHisaverageweekly earnings from the timeWiethoff became foreman through December 12, justprior to the written warning for lack of productivity was$123 In light of these figures,thewrittenwarning ofDecember 16 for lack of productivity was clearlyunwarrantedFrom the foregoing,including the fact that thereprimand was issued on the first work day after theelection and after Wiethoff had unlawfully adopted morestringent work rules,it is clear that the written reprimandofDecember 16 was unlawfully motivated and thatRoberts was singled out for warning because of his unionactivities,including his acting as Union observer at theelection.TheGeneralCounsel has not alleged thisreprimand as an unfair labor practice,apparently becausehe credited Roberts'denial that it had ever been shown tohim, a denial which I have not credited.Nevertheless, theissue was fully litigated and I find that the December 16reprimand was violative of Section 8(a)(1) and(3) of theAct'Roberts wasvery vagueabout receiving a reprimand on December 16and denied that he had ever beenshown the supervisor'spersonnel reportform, or any otherwritten reprimandWiethoff was corroborated byclerical employee Joyce Brown, who testifiedthat she sawWiethoff hand apaper toRoberts who took it and held it"like he was looking at it'Brown'sdemeanor impressed me and I credit her andIcreditWiethoffabout thefactof thereprimandThis,of course, still leaves forconsideration the justification for the reprimand 590DECISIONS OF NATIONALLABOR RELATIONS BOARDOf course, the fact that the December 16 reprimandwas unlawfully motivated does not preclude a finding thatin the period following its issuance, Roberts so conductedhimselfthatafindingthathisdischargewasdiscriminatorily motivated would not be warrantedWesthoff did not advert to any particular instancewherein Roberts was derelict after December 16, statingmerely that Roberts started to slack off again, after firstimprovingYet, Roberts earned only $34 30 for the weekendingDecember 19 and nothing was said to him(Roberts was absent from work at least I day during thatperiod.) The only time he was spoken to was on January 3when Morelock warned him for being 9 minutes lateForeman Morelock, who had only been employed onJanuary I, testified that during the 2-week period beforehis discharge Roberts did not carry out his work properly,andwas frequently engaged in discussion with otheremployees instead of workingHowever, he testified thathe talked to Roberts only once and that was about gettingthere on time and getting his work done. Although hethought poorly about Roberts, when Roberts asked himabout doing body work, Morelock did not even bother totellhim why he would not give him a try I was notimpressed by Morelock's demeanor He appeared to meto be strongly biased, and I do not credit him Ratherthanpersuademe that Roberts was discharged fornondiscriminatory reasons, his testimony, coupled with theevidencepreviouslydiscussed,convincesme that indischargingRoberts the Respondent was motivated insubstantial part by Roberts' union activities and a desiretodissipate theUnion'smajorityThus,Morelock'stestimony reveals that prior to his discharge Roberts hadbeen moved to a smaller work area, although his earningsfor the 2 weeks immediately preceding the hiring ofMorelock had been comparable to his earnings throughouthis employment This move to a smaller work area, on theheels of an unlawful reprimand, the animosity againstRoberts explicit inMorelock's undenied comments toRoberts on January 3, and the vagueness of the testimonyabout Roberts' derelictions, form a combination of factorsthat convince me that beginning with the December 16reprimand Respondent decided to discharge Roberts andthat,having laid a foundation, it seized on his lowearnings for a 2-week period as a pretext to dischargehimRobertswas not replaced and, after his discharge,bumper work was assigned to all the bodymen as part oftheir duties, a job which Roberts had been promised andwas never permitted to qualify for The failure to replaceRoberts suggests that Roberts' low earnings in the first 2weeks of January may have been attributable to a declineinthevolume of work rather than Roberts' failureto apply himself Noteworthy in this regard is Wiethoff'sfailure to tell Roberts on January 15 that he was beingdischarged because he was not producing and that hisfailure to produce was due to his loafing on the jobUnder all the foregoing circumstances, I find thatRoberts'dischargewas discriminatorilymotivated andviolative of Section 8(a)(1) and (3) of the ActIII.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section II,above,occurring in connectionwith its operationsdescribed in section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereofIV. THE REMEDYHaving found that Respondent violated Section 8(a)(1)and (3) of the Act, I shall recommend that it be orderedtoceaseand desist therefrom and to take certainaffirmative action designed to effectuate the policies of theActAs I have found that Respondent discriminatorilydischarged James Roberts, I shall recommend that it beordered to offer him immediate and full reinstatement tohis former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and to make him whole for any loss of earnings he mayhave suffered by reason of the discrimination against himby payment to him of a sum of money equal to that whichhe normally would have earned as wages from the date ofhis discharge to the date of the offer of reinstatement, lessnet earnings, to which shall be added interest at the rateof 6 percent per annum in accordance with the formula setforth inF W Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co ,138 NLRB 716In view of the nature of the unfair labor practicescommitted, and the substantial evidence of Respondent'sdisregard for the Section 7 rights of its employees, inorder to prevent the commission of other unfair laborpractices, I shall recommend that Respondent be placedunder a broad order to cease and desist from in anymanner infringingupon the rights of employeesguaranteed in Section 7 of the ActUpon the foregoing findings of fact, and upon theentire record in this case, I make the following-CONCLUSIONS OF LAW1.Tom Wood Pontiac, Inc is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.District90 of the International Association ofMachinists and Aerospace Workers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct3By interrogating its employees about union meetingsand creating the impression of surveillance of suchmeetings, by threats of discharge and plant closure, byimposingmore stringent work rules and reprimandingemployees in reprisal for union activity, Respondent hasengaged in and is engaging in unfair labor practices withinthemeaning of Sections 8(a)(1) and 2(6) and (7) of theAct.4.By discharging James Roberts because of his unionactivities,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sections8(a)(1) and (3) and 2(6) and (7) of the Act5GeneralCounselfailedtoestablishbyapreponderanceof evidence that Respondent violatedSection 8(a)(1) and (3) of the Act by discharging JamesLouden and Donald CaldwellUpon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this case, Ihereby issue the following. TOM WOOD PONTIAC, INC.591RECOMMENDED ORDERRespondent,Tom Wood Pontiac, Inc , its officers,agents, successors, and assigns, shall1.Cease and desist from(a)Discouraging membership in or activities on behalfofDistrict90 of the InternationalAssociationofMachinists and Aerospace Workers, AFL-CIO, or in anyother labor organization of its employees, by dischargingor otherwise discriminating in regard to the hire or tenureof employment or any terms or conditions of employmentof its employees(b)Interrogating itsemployeesconcerningunionmeetings or creating the impression of surveillance ofunion meetings(c)Threatening employees with discharge or plantclosure because of their union activities(d)Imposingmorestringentworkrulesandreprimanding employees where a purpose thereof is toretaliateagainst its employees for supporting a labororganization or otherwise to restrain or coerce them in theexercise of rights guaranteed to them by Section 7 of theAct(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organizationtoform,join,orassistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inconcertedactivitiesforthepurposeofcollectivebargainingorothermutualaidorprotectionasguaranteed by Section 7 of the Act, or to refrain from anyor all activities2Take the following affirmative action designed toeffectuate the policies of the Act-(a)OfferJamesRobertsimmediateandfullreinstatement to his former or a substantially equivalentposition without prejudice to his seniority or other rightsor privileges, and make him whole for any loss of pay hemay have suffered by reason of the discrimination againsthim by payment to him of a sum of money equal to theamount he normally would have earned as wages from thedate of his discharge to the date of his reinstatement inthemanner set forth in the section entitled "TheRemedy "(b)Notify the above-mentioned employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service and Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces(c)Preserve and, upon request, make available to theBoard and its agents for examination and copying, allpayrollrecords,socialsecurityrecords,timecards,personnel records and reports, and all other recordsrelevant and necessary to a determination of the amountsof backpay due under the terms of this RecommendedOrder(d) Post at its Indianapolis, Indiana, place of businesscopies of the attached notice marked "Appendix."' Copiesof said notice on forms provided by the Regional Directorfor Region 3, after being duly signed by Respondent, shallbe posted by it immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.'"As to the allegations of the complaint found not tohave constituted violations of the Act, it is recommendedthat they be dismissed'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice if the Board'sOrder is enforced by a decree of a United States Court of Appeals, thenotice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals Enforcing an Order" for the words"a Decision and Order"'In the event that this Recommended Order is adopted by the Boardthis provision shall be modified to read "Notify the Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatAfter a trial in which both sides had the opportunity topresent their evidence, theNationalLaborRelationsBoard has found that we violated the law and has orderedus to post this Notice and to keep our word about whatwe say in this NoticeThe Act gives all employees these rightsTo engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these thingsWE WILL NOT do anything that interferes with thoserightsMore specificallyWE WILL NOT question you about union meetings,normake statements to you which create theimpression we have been watching your union meetings.WE WILL NOT threaten you with discharge, or plantclosure because of your union membership, desires, oractivitiesWE WILL NOT impose more stringent work rules orreprimandyoubecauseyousupportalabororganizationSince the Board found that we violated the law whenwe fired James RobertsWE WILL offerhim his jobback and WEWILLpay him for any loss of pay he mayhave suffered because we fired him.You are free to become and remain members ofDistrict 90 of the International Association of Machinistsand Aerospace Workers, AFL-CIO, or any other labororganization, and we won't punish you in any way if youdoDatedByTOM WOODPONTIAC, INC(Employer)(Representative)(Title) 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDNotify James Roberts if presently serving in the ArmedForcesof the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended after discharge from theArmed ForcesThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 614 ISTACenter, 150West Market Street, Indianapolis, Indiana46204, Telephone 317-633-8921